


Exhibit 10.1


SECURED PROMISSORY NOTE
$250,000.00                                             June 22, 2015    


FOR VALUE RECEIVED, Spire Corporation, a Massachusetts corporation (the
“Borrower”), hereby promises to pay to the order of Roger G. Little (the
“Lender”) the aggregate sum of Two Hundred Fifty Thousand dollars (U.S.) and no
cents ($250,000.00), as set forth below.
This Secured Promissory Note (this “Note”) is secured by that certain Security
Agreement, dated June 1, 2015 (the “Security Agreement”), between Borrower and
Lender, the provisions of which are an integral part hereof and which are
incorporated herein by reference and made a part of the terms hereof.
1.PAYMENT OF PRINCIPAL; LOAN FEE.


(a)Payment of Principal. The unpaid principal amount of this Note shall be due
and payable on the earlier of 1) Spire’s receipt of its down-payment from its
OC-3 Project, or 2) within five (5) business days of its closing of a financial
debt transaction with Aegis Capital/TCA. Under any circumstances the term of
this loan shall not extend beyond September 30, 2015 (the “Maturity Date”).


(b)Loan Fee. In addition to payment of the principal amount of this Note, no
later than the Maturity Date, the Borrower shall pay the Lender a fee of
Twenty-Five Thousand Dollars ($25,000.00) (the “Loan Fee”).


(c)Right of Prepayment. The unpaid principal amount of this Note, or any portion
thereof, and the Loan Fee may be prepaid at the option of Borrower at any time
without penalty.


(d)Use of Proceeds. The principal amount of this Note will be used by Borrower
solely to fund ordinary course operating expenses and pay certain other
outstanding ordinary course obligations, including payment to the Spire public
auditors such that Spire’s 2014 10K can be submitted to the applicable
authorities.


2.INTEREST. The unpaid principal balance of this Note shall not bear interest;
provided, however, that upon the occurrence and during the continuance of a
Default (as defined below), the outstanding principal balance of this Note shall
bear interest at a per annum rate equal to twelve percent (12%).


3.DEFAULT.


(a)Default. Borrower shall be deemed in default hereunder upon the occurrence of
any of the following (each a “Default”):


(i)the failure of Borrower to pay when due all or any part of any principal or
other payment required to be made hereunder and such failure shall continue for
five (5) or more days after Borrower receives written notice of such failure;


(ii)a default by Borrower pursuant to this Note or pursuant to the terms of the
Security Agreement; or


(iii)Borrower shall have entered against it by a court having jurisdiction
thereof a decree or order for relief with respect to Borrower in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar official shall be appointed for Borrower or for
any part of Borrower’s property, or the winding up or liquidation of Borrower’s
affairs shall have been ordered, or Borrower shall have commenced a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for such relief in an
involuntary case under any such law, or any such involuntary case shall be
commenced, and not be dismissed within sixty (60) days, or Borrower shall have
consented to the appointment of or taking possession by a receiver, liquidator,




--------------------------------------------------------------------------------




assignee, trustee, custodian, sequestrator or other similar official for
Borrower or for any part of Borrower’s property, or Borrower shall have made a
general assignment for the benefit of creditors.


(b)Consequences of Default.


(i)Upon the occurrence and during the continuance of a Default, in accordance
with Section 2 of this Note, the outstanding principal balance of this Note
shall bear interest at a per annum rate equal to twelve percent (12%).


(ii)Upon the occurrence and during the continuance of a Default, Lender may
exercise any and all rights it has under the Security Agreement including,
without limitation, exercising any rights and remedies of a lender under the
Uniform Commercial Code.


(iii)Upon or at any time following the occurrence of a Default pursuant to
Sections 3(a)(i) or 3(a)(ii) above, Lender may declare all or any portion of the
outstanding principal amount hereof and all or any portion of any other amounts
due in connection therewith or herewith, including the Loan Fee, due and payable
and demand immediate payment thereof.


(iv)Immediately upon the occurrence of a Default pursuant to Section 3(a)(iii)
above, the entire outstanding principal amount hereof and all other amounts due
in connection therewith or herewith, including the Loan Fee, shall become
immediately due and payable without any action on the part of Lender.


4.MISCELLANEOUS.


(a)Failure or Indulgency Not Waiver. No failure or delay on the part of Lender
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.


(b)Notice. Any notice herein required or permitted to be given shall be in
writing and delivered personally, via overnight priority U.S. mail or a
nationally recognized overnight courier, and deemed delivered the first business
day following the date of mailing if not personally delivered to the address
shown below or as modified by any notice given after the date hereof:


If to Borrower:        Spire Corporation
One Patriots Park
Bedford, MA 01730
Attn: Chief Executive Officer                


If to Lender:        Roger G. Little
c/o Blouin & Company, Inc.
2020 Commonwealth Ave. Suite 200
Newton, MA 02466


(c)Amendment Provision. This Note may be amended, and any provision of this Note
may be waived, with the written consent of Borrower and Lender. The term “Note”
and all references thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.


(d)Assignability. This Note shall be binding upon Borrower and its successors
and assigns and shall inure to the benefit of Lender and its successors and
assigns. Neither Borrower nor Lender may transfer, sell, or assign this Note or
any of its rights or obligations hereunder in whole or in part, directly or
indirectly including by operation of law, without the express written consent of
the other party hereto.






--------------------------------------------------------------------------------




(e)Cost of Collection. If a default or failure is made in any manner by Borrower
with respect to this Note, Borrower shall pay all of Lender’s costs of
collection, including reasonable attorneys’ fees.


(f)Governing Law. This Note and all rights and obligations hereunder, including
matters of construction, validity and performance, shall be governed by the laws
of the Commonwealth of Massachusetts without regard to choice or conflict of law
principles.


(g)Payments. All payments of principal hereunder shall be made for the benefit
of Lender. All payments under this Note made in cash shall be made by wire
transfer of immediately available funds in currency of the United States of
America to such account as Lender shall hereafter give to Borrower by written
notice made in accordance with the provisions of this Note.


(h)Lost or Stolen Note. Upon receipt by Borrower of evidence of the loss, theft,
destruction or mutilation of this Note, Borrower shall execute and deliver a new
Note, in the form hereof.


(i)Remedies, Characterizations, Other Obligations and Breaches. The remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note, at law or in equity (including a decree of specific
performance and/or other injunctive relief). No remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit Lender’s right to actual damages for any failure by
Borrower to comply with the terms of this Note.


(j)Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by Borrower
and Lender and shall not be construed against any person as the drafter hereof.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the date first written above.


BORROWER


SPIRE CORPORATION


By:     /s/ Rodger W. LaFavre    
Name:    Rodger W. LaFavre
Title:    President & CEO




Accepted and agreed by:            LENDER


/s/ Roger G. Little
Roger G. Little    






















































[SIGNATURE PAGE TO SECURED PROMISSORY NOTE]






